Title: To George Washington from Alexander White, 20 February 1798
From: White, Alexander
To: Washington, George



Dear Sir
Philadelphia 20th Feb: 1798

I arrived in this City on Saturday senight and immediately waited on the President; He gave me a Memorial which my Colleagues had forwarded to him addressed to the Congress for my perusal & signature I urged him as far as propriety would admit, to transmit the Memorial addressed to himself, but could not prevail he said he would transmit the Memorial of the Comrs and requested me to prepare a Message such as I thought proper to accompany it, informing me at the same time that he should want two copies, in terms which indicated his expectation, that I would have another drawn—On Monday I again waited on him, and proposed with his consent to make a small alteration in the Memorial shewing him an authority from my Colleagues to draw a Memorial and sign their names. he would not agree to this, but said I might send it to my Colleagues, and have it altered by them. I told him I did not consider the proposed alteration of sufficient consequence to justify the delay; he said the delay would be attended with no bad consequence; for while the House were engaged in the business of Lyon, any application on that subject would meet an unfavourable reception; beside, he wished to have a copy for each house signed by the Comrs I then mentioned the draft of a Message, and asked him whether it would not be proper to state, that the subject had first been submitted to the President and that he deemed it deserving the consideration of Congress; at this he shewed an uncommon degree of Warmth, said he should not make himself a Slave to the Federal City; that the People there had belied him, that he would do what his official duty required of him and no more:

he resumed the subject of Lyon, and said if he were not expelled the Seat of Government would be in N. York; that it was impossible the Eastern People should bear to be tyrannised ever by Giles & such men—I was astonished at this conversation but restrained my feelings so far as to avoid an offensive reply; I have not communicated it to my Colleagues or to any other Person; neither shall I. I have been much among the Members of Congress from differrent parts of the Union, and Officers of Government I find some Friends of the Federal Seat particularly the attorney General clearly of opinion, that nothing in the present State of things can be obtained from Congress; all think the event doubtful, but pretty generally agree that the experiment ought to be made—I expected a return of the Memorial to-day, it is not arrived—I am with sentiments of the highest Respect Dear Sir Your most ob. Serv.

Alexr White

